OPINION — AG — ** HOMESTEAD EXEMPTION — TAX ROLLS — CERTIFICATES ** (1) WHERE AN " APPLICATION " FOR HOMESTEAD EXEMPTION DEDUCTION ON PROPERTY WHICH IS, IN FACT, " HOMESTEAD ", AS DEFINED IN THE HOMESTEAD TAX EXEMPTION STATUTES, HAS BEEN FILED WITH THE COUNTY ASSESSOR, OR THE FORM PRESCRIBED AND WITHIN THE TIME ALLOWED BY SAID STATUTES, BUT, WITHOUT THE NOTICE REQUIRED 68 O.S. 38 [68-38], 68 O.S. 39 [68-39], HAS BEEN IGNORED, OR NOT CONSIDERED, IN COMPUTING AND EXTENDING THE TAXES AGAINST SUCH PROPERTY ON THE TAX ROLLS " EXEMPTION DEDUCTIONS ALLOWED " ALLOWED BY LAW HAVE NOT HAVE BEEN TAKEN INTO ACCOUNT WITHIN MEANING OF GROUND NUMBERED(2) IN 68 O.S. 184 [68-184](D), AND THAT, THERE BEING NO DUTY IMPOSED BY LAW UPON SUCH AN APPLICANT TO ATTEND THE MEETING OF THE COUNTY BOARD OF EQUALIZATION TO PROTEST A DISALLOWANCE, OR REDUCTION IN THE AMOUNT, OF THE EXEMPTION DEDUCTION ALLOWED BY LAW, UNLESS THE NOTICE THEREOF REQUIRED BY 68 O.S. 38 [68-38], 68 O.S. 39 [68-39] IS GIVEN, A FAILURE TO GIVE SUCH NOTICE WOULD BE " GOOD CAUSE " FOR NOT APPEARING BEFORE THE COUNTY BOARD OF EQUALIZATION, WITHIN THE MEANING OF THE TERM AS USED IN 68 O.S. 184 [68-184](D). (2) WHERE THE LEVIES AUTHORIZED IN A PARTICULAR SCHOOL DISTRICT HAVE BEEN COMPUTED AND EXTENDED ON THE TAX ROLLS AGAINST THE VALUATIONS ASSESSED AND EXTENDED FOR ANY PROPERTY, WHETHER " HOMESTEAD " OR NOT, WHICH IS NOT SITUATED IN THAT SCHOOL DISTRICT, SUCH PROPERTY HAS BEEN " ERRONEOUSLY PLACED ", WITHIN THE MEANING OF GROUND NUMBER(10) IN 68 O.S. 184 [68-184](D). (3) HOWEVER, NEITHER 68 O.S. 184 [68-184](D), WHICH AUTHORIZE THE CORRECTION OF THE TAX ROLLS, NOR ANY OTHER STATUTE WHICH HAS COME TO OUR ATTENTION, SEEMS TO AUTHORIZE THE ACCEPTANCE, AT THIS TIM, OF ANY DELINQUENT AD VALOREM TAXES WITHOUT REQUIRING PAYMENT OF THE INTEREST THEREON PRESCRIBED AS A PENALTY BY STATUTE. (NOTICE, TAX EXEMPT, FILING, ASSESSMENT, APPLICATION) CITE: 68 O.S. 38 [68-38], ARTICLE X, SECTION 6, 68 O.S. 37 [68-37], 68 O.S. 40 [68-40], 68 O.S. 41 [68-41] [68-41] (JAMES C. HARKIN)